DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16, in the reply filed on 03/24/21 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/21.
Specification
The abstract of the disclosure is objected to because it begins with the phrase “Disclosed herein,” i.e., a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Independent claim 1 recites “A method of steam-assisted oil recovery” in the preamble.  Within the body of the claim, however, there is no requirement for the injection of steam and/or a recitation pertaining to steam.  As such, it is unclear if steam is indeed required for the method and/or how the body of the claim provides for such.  
The Examiner notes, when reading the preamble in the context of the entire claim, the recitation of “steam-assisted oil recovery” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 4, 5, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiya et al. (US 2015/0307787).
With respect to independent claim 1, Akiya et al. discloses a method of steam-assisted oil recovery ([0015]), the method comprising:
injecting a vapor composition into a subterranean oil reservoir, the vapor composition ([0034], wherein the glycol ether amine is disclosed as substantially volatized) comprising one or more ether amine compound having the formula as claimed, wherein R is selected from the group as claimed ([0012]-[0013]; [0023]-[0024]; [0036]; Table 1 and Table 2) and
recovering a recovery material comprising heavy crude oil, bitumen, or a combination thereof ([0015]).
With respect to depending claim 4, Akiya et al. discloses wherein the vapor composition further comprises steam ([0032]; [0035]).
With respect to depending claim 5, Akiya et al. discloses wherein the vapor composition consists essentially of steam and the one or more ether amine compounds ([0032]; [0039], wherein an example composition only includes steam and the ether amine).
With respect to depending claim 11, Akiya et al. discloses wherein the subterranean oil reservoir is an oil sands reservoir ([0027]; [0031]).  

With respect to depending claim 13, Akiya et al. discloses wherein the method is a steam assisted gravity drainage method or a cyclic steam stimulation method ([0027]-[0030]).
With respect to depending claim 14, Akiya et al. discloses wherein the vapor composition is injected via a first wellbore and the recovery material is recovered via the first wellbore or a second wellbore ([0030]).
With respect to depending claim 16, Akiya et al. discloses injecting steam into the subterranean oil reservoir, wherein the steam does not comprise an ether amine ([0032], wherein a steam only injection steam is disclosed to precede or follow; [0035], wherein the amine is intermittently injected, and, as such, the steam is injected alone during the cycle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akiya et al..
With respect to dependent claims 2 and 3, Akiya et al. discloses wherein the one or more ether compounds comprise and/or consist essentially of an ether amine having the formula as claimed by Applicant within independent claim 1 ([0012]-[0013]; [0023]-[0024]; [0036]; Table 1 and Table 2).  It is noted, Akiya et al. specifically provides for R as an alkyl group having 1-6 carbons, and, as such, provides for n-butyl.  The reference additionally suggests specific glycol ether amines to include 2-butoxy-1-aminopropane.  Although silent to the one or more ether amines to include for example 3-(n-butoxy)-1-aminopropane, it is the position of the Office that such would have been an obvious alternative to the 2-butoxy-1-aminopropane disclosed by Akiya et al. since such would fall in the context of the general formula suggested by Akiya et al. 
With respect to further dependent claim 6, Akiya et al. discloses wherein the concentration of the one or more ether amine compounds in the vapor composition is within the range as claimed ([0035]).  With regard to any extent of the instantly claimed range not explicitly disclosed by Akiya et al., one having ordinary skill in the art would recognize the optimal ether amine concentration to provide given the disclosure of Akiya et al. since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to depending claim 7, Akiya et al. discloses wherein a temperature of the vapor composition is within the range as claimed ([0031]).  With regard to any temperature of the range that is not explicitly disclosed and/or stated, the Examiner notes, Akiya et al. additionally suggests wherein the particular steam temperature and pressure will depend on specific reservoir characteristics and can be determined for each reservoir ([0031]).  As such, it would have been obvious to one having ordinary skill in the art to provide for the temperature of the vapor composition within the range as instantly claimed as dependent upon specific reservoir characteristics of the reservoir being treated therewith since Akiya et al. suggests such temperatures within the disclosed range and one having ordinary skill in the art would recognize the optimal injection temperature since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 8, Akiya et al. discloses a pressure of the vapor composition during injecting as within the range as claimed ([0031]; [0039]). The Examiner notes, Akiya et al. additionally suggests wherein the particular steam temperature and pressure will depend on specific reservoir characteristics and can be determined for each reservoir ([0031]).  As such, it would have been obvious to one having ordinary skill in the art to provide for the vapor composition within the range as instantly claimed as dependent upon specific reservoir characteristics of the reservoir being treated therewith since Akiya et al. suggests such pressures within the disclosed range and one having ordinary skill in the art would recognize the optimal injection pressure since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 9, Akiya et al. discloses the vapor composition at a temperature within the range as claimed ([0031]).  With regard to any temperature of the range that is not explicitly disclosed and/or stated, the Examiner notes, Akiya et al. additionally suggests wherein the particular steam temperature and pressure will depend on specific reservoir characteristics and can be determined for each reservoir ([0031]).  As such, it would have been obvious to one having ordinary skill in the art to provide for the temperature of the vapor composition within the range as instantly claimed as dependent upon specific reservoir characteristics of the reservoir being treated therewith since Akiya et al. suggests such temperatures within the disclosed range and one having ordinary skill in the art would recognize the optimal injection temperature since it has been held “[W]here the general conditions of a In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 10, Akiya et al. discloses a steam temperature of at least 180 degrees Celsius is necessary in most oil sands, wherein such a temperature corresponds to a pressure of 150 psi.  The reference further suggests wherein the temperature may be in the range of 150-300oC ([0031]).  Although silent to the pressure thereat, the Examiner notes, such steam temperatures correspond to a pressure in the range of 69-1243.164 psi when using the steam tables for saturated steam.  It is noted the preferred temperature range for steam of Akiya et al. of 180-260oC corresponds to 150-680.85 psi.  Akiya et al. additionally suggests wherein the particular steam temperature and pressure will depend on specific reservoir characteristics and can be determined for each reservoir ([0031]).  As such, it would have been obvious to one having ordinary skill in the art to provide for the vapor composition within the range as instantly claimed as dependent upon specific reservoir characteristics of the reservoir being treated therewith since Akiya et al. suggests such pressures within the disclosed range and one having ordinary skill in the art would recognize the optimal injection pressure since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 15, Akiya et al. discloses wherein the vapor composition is injected via a first wellbore ([0030]) at a temperature in the range of 150-300oC, wherein it is preferably within the range of 180-260oC; it is additionally suggested wherein the particular steam temperature and pressure will depend on specific reservoir characteristics and can be In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes, the instant claims do not require a specific time for wherein the temperature in the reservoir proximal to the first wellbore is within the range as claimed; as such, since Akiya et al. discloses injecting the vapor composition at a temperature that overlaps the range as claimed, i.e., 200-300oC, it is the position of the Office that in injecting the vapor composition at those temperatures, a temperature proximal to the first wellbore would fall within such a range at least at least upon injection of the vapor composition into the first wellbore.  Additionally, one of ordinary skill would recognize the optimal temperature to provide for in the reservoir proximal to the first wellbore based on the specific reservoir characteristics thereof in order to enable the production of bitumen therefrom ([0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0241250 discloses steam injection methods for bitumen recovery wherein a volatile glycol ether amine is injected therewith.
US 2009/0218099 discloses bitumen recovery methods using volatile amines alone or in combination with steam injection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
03/31/21